In an action to recover damages, inter alia, for breach of a lease, the defendants Foster Apartments Group and Ronald W. Clarke appeal from an order of the Supreme Court, Kings County (Jackson, J.), dated July 23, 1997, which denied their motion to dismiss the complaint.
Ordered that the order is modified by deleting the provisions thereof which denied those branches of the appellants’ motion which were to dismiss the plaintiffs’ causes of action based on alleged constitutional violations and to recover punitive damages, and substituting therefor provisions granting those branches of the motion; as so modified, the order is affirmed, without costs or disbursements.
Affording the complaint a liberal construction, and accepting its allegations as true (see, Leon v Martinez, 84 NY2d 83, 88), it nevertheless fails to state any cause of action under the State and Federal Constitutions. Moreover, since punitive damages are not available in contract actions, except under unusual circumstances not present here, the plaintiffs’ allegations of entitlement to punitive damages must be stricken from the complaint (see, Suffolk Sports Ctr. v Belli Constr. Corp., 212 AD2d 241; see also, Rocanova v Equitable Life Assur. Socy., 83 NY2d 603, 613; Ciraolo v Miller, 138 AD2d 443, 444).
The appellants’ remaining contentions are without merit. Bracken, J. P., Thompson, Pizzuto and Altman, JJ., concur.